EX 99.28(d)(40) Amendment to Investment Advisory and Management Agreement between Curian Variable Series Trust and Curian Capital, LLC This Amendment is made by and between Curian Variable Series Trust, a Massachusetts business trust (“Trust”), and Curian Capital, LLC, a Michigan limited liability company (“Adviser”). Whereas, the Trust and the Adviser are parties to an Investment Advisory and Management Agreement dated December 19, 2011 (“Agreement”), whereby the Adviser agreed to serve as the investment adviser and business manager for the Funds of the Trust. Whereas, the parties have agreed to amend Schedule A and Schedule B of the Agreement to add the following new Funds (“New Funds”) and to amend the names of the following Funds (“Fund Name Changes”), and to add each New Fund’s respective fee schedule: New Funds(effective April 29, 2013) 1) Curian Guidance – Interest Rate Opportunities Fund; 2) Curian Guidance – Multi-Strategy Income Fund; 3) Curian Guidance – Growth Fund; 4) Curian Guidance – Institutional Alt 100 Conservative Fund; 5) Curian Guidance – Institutional Alt 100 Growth Fund; 6) Curian Guidance – International Opportunities Conservative Fund; 7) Curian Guidance – International Opportunities Moderate Fund; 8) Curian Guidance – International Opportunities Growth Fund; 9) Curian Guidance – Real Assets Fund; Curian/Aberdeen Latin America Fund; Curian/Ashmore Emerging Market Small Cap Equity Fund; Curian/Baring International Fixed Income Fund; Curian/BlackRock Global Long Short Credit Fund; Curian/Eaton Vance Global Macro Absolute Return Advantage Fund; Curian/Lazard International Strategic Equity Fund; Curian Long Short Credit Fund; Curian/Schroder Emerging Europe Fund; Curian/UBS Global Long Short Income Opportunities Fund; and Curian/Urdang International REIT Fund. Fund Name Changes(effective April 29, 2013) 1) From: Curian Guidance – Maximize Income Fund To: Curian Guidance – Conservative Fund; 2) From: Curian Guidance – Balanced Income Fund To: Curian Guidance – Moderate Fund; 3) From: Curian Guidance – Rising Income Fund To: Curian Guidance – Equity Income Fund; 4) From: Curian Guidance – Institutional Alt 100 Fund To: Curian Guidance – Institutional Alt 100 Moderate Fund; and 5) From: Curian Dynamic Risk Advantage – Aggressive Fund To: Curian Dynamic Risk Advantage – Growth Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B attached hereto. 3. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. In Witness Whereof, the Adviser and the Trust have caused this Amendment to be executed as of February 12, 2013, effective as of April 29, 2013. This Amendment may be executed in two or more counterparts, which together shall constitute one document. Curian Variable Series Trust Curian Capital, LLC By: /s/ Emily J. Eibergen By: /s/ Michael A. Bell Name: Emily J. Eibergen Name: Michael A. Bell Title: Assistant Secretary Title: President and Chief Executive Officer OF 2 Schedule A Dated: April 29, 2013 (List of Funds) Funds Curian Guidance – Interest Rate Opportunities Fund Curian Guidance – Multi-Strategy Income Fund Curian Guidance – Equity Income Fund Curian Guidance – Conservative Fund Curian Guidance – Moderate Fund Curian Guidance – Growth Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Conservative Fund Curian Guidance – Institutional Alt 100 Moderate Fund Curian Guidance – Institutional Alt 100 Growth Fund Curian Guidance – International Opportunities Conservative Fund Curian Guidance – International Opportunities Moderate Fund Curian Guidance – International Opportunities Growth Fund Curian Guidance – Equity 100 Fund Curian Guidance – Fixed Income 100 Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Growth Fund Curian Dynamic Risk Advantage – Income Fund Curian Guidance – Real Assets Fund Curian/Aberdeen Latin America Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Ashmore Emerging Market Small Cap Equity Fund Curian/Baring International Fixed Income Fund Curian/BlackRock Global Long Short Credit Fund Curian/DFA U.S. Micro Cap Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Franklin Templeton Frontier Markets Fund Curian/Franklin Templeton Natural Resources Fund Curian/Invesco Balanced-Risk Commodities Strategy Fund Curian/Lazard International Strategic Equity Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/Schroder Emerging Europe Fund Curian/The Boston Company Equity Income Fund Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund A-1 Curian/UBS Global Long Short Income Opportunities Fund Curian/Urdang International REIT Fund Curian/Van Eck International Gold Fund A-2 Schedule B Dated: April 29, 2013 (Compensation) Fund Assets Advisory Fee (Annual Rate Based on Average Net Assets of the Fund) Curian Guidance – Interest Rate Opportunities Fund All Assets .20% Curian Guidance – Multi-Strategy Income Fund All Assets .20% Curian Guidance – Equity Income Fund All Assets .20% Curian Guidance – Conservative Fund All Assets .20% Curian Guidance – Moderate Fund All Assets .20% Curian Guidance – Growth Fund All Assets .20% Curian Guidance – Moderate Growth Fund All Assets .20% Curian Guidance – Maximum Growth Fund All Assets .20% Curian Guidance – Tactical Moderate Growth Fund All Assets .20% Curian Guidance – Tactical Maximum Growth Fund All Assets .20% Curian Guidance – Institutional Alt 65 Fund All Assets .20% Curian Guidance – Institutional Alt 100 Conservative Fund All Assets .20% Curian Guidance – Institutional Alt 100 Moderate Fund All Assets .20% Curian Guidance – Institutional Alt 100 Growth Fund All Assets .20% Curian Guidance – International Opportunities Conservative Fund All Assets .20% Curian Guidance – International Opportunities Moderate Fund All Assets .20% Curian Guidance – International Opportunities Growth Fund All Assets .20% Curian Guidance – Equity 100 Fund All Assets .20% Curian Guidance – Fixed Income 100 Fund All Assets .20% Curian Tactical Advantage 35 Fund $0 to $1 billion Over $1 billion .75% .70% Curian Tactical Advantage 60 Fund $0 to $1 billion Over $1 billion .75% .70% Curian Tactical Advantage 75 Fund $0 to $1 billion Over $1 billion .75% .70% Curian Dynamic Risk Advantage – Diversified Fund $0 to $1 billion Over $1 billion .95% .90% Curian Dynamic Risk Advantage – Growth Fund $0 to $1 billion Over $1 billion .95% .90% Curian Dynamic Risk Advantage – Income Fund $0 to $1 billion Over $1 billion .95% .90% Curian Guidance – Real Assets Fund All Assets .20% Curian/Aberdeen Latin America Fund $0 to $1 billion Over $1 billion 1.35% 1.30% Curian/American Funds® Growth Fund $0 to $1 billion Over $1 billion .85% .80% Curian/AQR Risk Parity Fund $0 to $1 billion Over $1 billion .85% .80% Curian/Ashmore Emerging Market Small Cap Equity Fund $0 to $1 billion Over $1 billion 1.10% 1.05% Curian/Baring International Fixed Income Fund $0 to $1 billion Over $1 billion .60% .55% Curian/BlackRock Global Long Short Credit Fund $0 to $1 billion Over $1 billion .95% .90% B-1 Fund Assets Advisory Fee (Annual Rate Based on Average Net Assets of the Fund) Curian/DFA U.S. Micro Cap Fund $0 to $1 billion Over $1 billion .80% .75% Curian/Eaton Vance Global Macro Absolute Return Advantage Fund $0 to $1 billion Over $1 billion .95% .90% Curian/Epoch Global Shareholder Yield Fund $0 to $1 billion Over $1 billion .70% .65% Curian/FAMCO Covered Call Fund $0 to $1 billion Over $1 billion .60% .55% Curian/Franklin Templeton Frontier Markets Fund $0 to $1 billion Over $1 billion 1.40% 1.35% Curian/Franklin Templeton Natural Resources Fund $0 to $1 billion Over $1 billion .80% .75% Curian/Invesco Balanced-Risk Commodities Strategy Fund $0 to $1 billion Over $1 billion .75% .70% Curian/Lazard International Strategic Equity Fund $0 to $1 billion Over $1 billion .80% .75% Curian Long Short Credit Fund $0 to $1 billion Over $1 billion .95% .90% Curian/Neuberger Berman Currency Fund $0 to $1 billion Over $1 billion .70% .65% Curian/Nicholas Convertible Arbitrage Fund $0 to $1 billion Over $1 billion .85% .80% Curian/PIMCO Credit Income Fund $0 to $1 billion Over $1 billion .50% .45% Curian/PineBridge Merger Arbitrage Fund $0 to $1 billion Over $1 billion .85% .80% Curian/Schroder Emerging Europe Fund $0 to $1 billion Over $1 billion 1.10% 1.05% Curian/The Boston Company Equity Income Fund $0 to $1 billion Over $1 billion .55% .50% Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund $0 to $1 billion Over $1 billion .90% .85% Curian/UBS Global Long Short Income Opportunities Fund $0 to $1 billion Over $1 billion .95% .90% Curian/Urdang International REIT Fund $0 to $1 billion Over $1 billion .80% .75% Curian/Van Eck International Gold Fund $0 to $1 billion Over $1 billion .80% .75% B-2
